Case: 1:18-cv-02859-JG Doc #: 34 Filed: 06/23/20 1 of 2. PageID #: 292



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
M. AMMAR ALKATIB,                                                :
                                                                 :   Case No. 1:18-cv-2859
           Plaintiff,                                            :
                                                                 :
vs.                                                              :   OPINION & ORDER
                                                                 :   [Resolving Doc. 33]
PROGRESSIVE PARALEGAL                                            :
SERVICES, LLC, et al.,                                           :
                                                                 :
           Defendants.                                           :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          In this employment case, Plaintiff asks the Court to confirm and enforce an

arbitration award.

          On March 20, 2019, the Court ordered the parties to arbitrate their claims. 1 On

April 22, 2020, the arbitrator rendered a final award. 2 The arbitrator awarded Plaintiff

damages for breach of contract, unpaid wages under the Fair Labor Standard Act,

liquidated damages under the Fair Labor Standard Act, attorney’s fees and expenses, and

interest. 3 On April 29, 2020, Plaintiff moved to confirm and enforce this award. 4

Defendants’ response was due May 11, 2020, but they have not responded.

          “The Federal Arbitration Act . . . expresses a presumption that arbitration awards

will be confirmed.”5 “When the grievance procedure has been exhausted, the courts have

nothing left to do but enforce the award.” 6 By failing to timely respond to Plaintiff’s


1
  Doc. 32.
2
  Doc. 33-5.
3
  Id.
4
  Doc. 33.
5
  Nationwide Mut. Ins. Co. v. Home Ins. Co., 429 F.3d 640, 643 (6th Cir. 2005).
6
  Lattimer-Stevens Co. v. United Steelworkers of Am., AFL-CIO, Dist. 27, Sub-Dist. 5, 913 F.2d 1166, 1168-
69 (6th Cir. 1990) (quoting International Brotherhood of Electrical Workers, Local 429 v. Toshiba America,
Inc., 879 F.2d 208 (6th Cir. 1989)).
Case: 1:18-cv-02859-JG Doc #: 34 Filed: 06/23/20 2 of 2. PageID #: 293

Case Nos. 1:20-cv-1002
Gwin, J.

motion, Defendants have waived any objection to the award. 7 The Court therefore grants

Plaintiff’s motion.

                                                 ORDER

        The Court GRANTS Plaintiff’s motion to confirm and enforce the arbitration. The

Court ORDERS Defendant to pay Plaintiff $200,388.76 as outlined in the arbitration

award. 8



        IT IS SO ORDERED

Dated: June 23, 2020                                      s/      James S. Gwin
                                                          JAMES S. GWIN
                                                          UNITED STATES DISTRICT JUDGE




7
  See Hood v. Tenn. Student Assistance Corp., 319 F.3d 755, 760 (6th Cir. 2003) (finding an argument not
raised in trial court or appellate briefs waived).
8
  Doc. 33-5.
                                                    -2-
